DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest a cutting device comprising: a fusion connection unit including: a first fiber holder placing member on which a fiber holder configured to hold an optical fiber is configured to be placed, the first fiber holder placing member being configured to set a position of the fiber holder; a first lens holder placing member on which a lens holder configured to hold an elongated GRIN lens is configured to be placed, the first lens holder placing member being configured to set a position of the lens holder so that a distance between the fiber holder and the lens holder is do; and an electrode arranged between the first fiber holder placing member and the first lens holder placing member and configured to fuse a tip of the optical fiber and a tip of the elongated GRIN lens, and a cutting unit including: a second fiber holder placing member on which the fiber holder configured to continue to hold the optical fiber is configured to be placed, the second fiber holder placing member being configured to set a position of the fiber holder; a second lens holder placing member on which the lens holder configured to rehold the fused elongated GRIN lens is configured to be placed, the second lens holder 2 placing member being configured to set a position of the lens holder so that a distance between the fiber holder and the lens holder is do + L; so that a length of the fused GRIN lens is L.
The most applicable prior art, Hirari et al (US 5,384,874) and Siemens AG (DE 41 12 089 A1), fail to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/23/21